DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/16/2022, the following represents the changes from the previous claims: Claims 1, 14, and 26 were amended. Claims 1, 3, 4, 6, 8, 14, and 16-26 are presented for examination. 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3, 4, 6, 8, 14, 16, and 18-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Reyes Jr. (US Patent Publication 2011/0148062).  
	a. Regarding claim 1, Renforth teaches a pet toy comprising a peripheral body 105 having an interior engaging surface [allowing the ball 120 to simply be supported by, and rotate about, the cylindrical protrusions 132 [0117]]; an interior dispensing element 120 having an opening 155 formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber 150 [compartment 150 configured to hold a small amount of catnip or similar substance [0119]] of said interior dispensing element [compartment 150 is accessible by way of a compartment opening 155 located at the surface of the ball 120 [0119]]; said exterior surface of said interior dispensing element is spherical [ball 120, typically spherical [0113]] such that when peripheral body 105 is displaced, interior dispensing element 120 rotates by frictional contact against the ground [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]] while peripheral body 105 is maintained in a substantially fixed orientation with respect to the ground [maintain the upright orientation of the toy when it translates across a horizontal surface [0121]].
Renforth does not specifically teach a peripheral body that has the interior engaging surface that directly contacts said spherical exterior surface such that when said peripheral body is displaced the interior dispensing element rotates and the spherical exterior surface maintains direct contact with said interior engaging surface; and the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body.
Reyes Jr. teaches a peripheral body 12 that has an interior engaging surface 30 that directly contacts the spherical exterior surface such that when peripheral body 12 is displaced interior element 20 [wheels 20 one or more of which comprises a spherical configuration [0034]] rotates and the spherical exterior surface maintains direct contact with interior engaging surface 30 [bearings 30 are collectively disposed in continuously surrounding and movably engaging relation with a corresponding one of the spherical wheels 20 [0035]] and the interior element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body [freedom of rotation of the spherical wheel 20 is accomplished as it moves through a substantially universal, rotational range of motion [0039]] for the purpose of providing for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include a peripheral body that has the interior engaging surface that directly contacts the spherical exterior surface such that when the peripheral body is displaced the interior dispensing element rotates and the spherical exterior surface maintains direct contact with the interior engaging surface and the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body as taught by Reyes Jr. because doing so would have provided for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface.  
	b. Regarding claim 3, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 1, wherein peripheral body 105 has a shape [simpler geometric shapes, such as spheres, cubes and the like, may also be employed for the body 105 [0111]] and interior dispensing element 120 is disposed within central opening 147 of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]].
Renforth in view of Reyes Jr. does not specifically teach said peripheral body has a ring shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Reyes Jr. to include a peripheral body that has a ring shape because doing so would have provided a simple geometric shape to make the toy more attractive to a cat and since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
c. Regarding claim 4, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 1, having interior dispensing element 120 and opening 155. Renforth further teaches when interior dispensing element 120 rotates, a position of opening 155 changes with respect to said interior engaging surface [opening 155 and the lid 160 are thus oriented downward toward the horizontal surface once per revolution of the ball 120. Hence, a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]].
d. Regarding claim 6, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes lid 160 threadably engaged with a base [methods of attaching the lid 160 to the ball 120, such as a hinge or threading, may also be employed [0119]].
e. Regarding claim 8, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes a plurality of openings spaced from one another and formed through interior dispensing element 120 [one or more distribution or sifting holes 165 [0119]; a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]; the sifting holes 165 may reside in the ball 120 itself [0122]].
f. Regarding claim 14, Renforth teaches a pet toy and treats in combination comprising an interior dispensing element 120 in contact with peripheral body 105; one or more treats placed within interior dispensing element 120 [compartment 150 configured to hold a small amount of catnip or similar substance [0119]]; an opening 155 formed through a spherical exterior surface of interior dispensing element 120 communicating with chamber 150 of interior dispensing element 120 for holding said one or more treats therein [compartment 150 is accessible by way of a compartment opening 155 located at the surface of the ball 120 [0119]]; and when peripheral body 105 is displaced interior dispensing element 120 rotates by frictional contact against the ground [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]] while peripheral body 105 is maintained in a substantially fixed orientation with respect to the ground [maintain the upright orientation of the toy when it translates across a horizontal surface [0121]].
Renforth does not specifically teach an interior element in direct contact with a peripheral body that has an interior engaging surface that contacts the spherical exterior surface such that, when the peripheral body is displaced, the interior element rotates and the spherical exterior surface maintains direct contact with the curved interior engaging surface; and the interior element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body. 
Reyes Jr. teaches interior element 20 in direct contact with peripheral body 12 that has an interior engaging surface 30 that directly contacts the spherical exterior surface such that when peripheral body 12 is displaced interior element 20 [wheels 20 one or more of which comprises a spherical configuration [0034]] rotates and the spherical exterior surface maintains direct contact with interior engaging surface 30 [bearings 30 are collectively disposed in continuously surrounding and movably engaging relation with a corresponding one of the spherical wheels 20 [0035]] and the interior element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body [freedom of rotation of the spherical wheel 20 is accomplished as it moves through a substantially universal, rotational range of motion [0039]] for the purpose of providing for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include an interior element in direct contact with a peripheral body that has an interior engaging surface that contacts the spherical exterior surface such that, when the peripheral body is displaced, the interior element rotates and the spherical exterior surface maintains direct contact with the curved interior engaging surface; and the interior element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body as taught by Reyes Jr. because doing so would have provided for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface.  
g. Regarding claim 16, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 wherein peripheral body 105 has a shape [simpler geometric shapes, such as spheres, cubes and the like, may also be employed for the body 105 [0111]] and dispensing element 120 is disposed within central opening 147 of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]].
Renforth in view of Reyes Jr. does not specifically teach said peripheral body has a ring shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Reyes Jr. to include a peripheral body that has a ring shape because doing so would have provided a simple geometric shape to make the toy more attractive to a cat and since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
h. Regarding claim 18, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes lid 160 threadably engaged with a base larger than lid 160 such that lid 160 may be removed from peripheral body 105 [methods of attaching the lid 160 to the ball 120, such as a hinge or threading, may also be employed [0119]].
i. Regarding claim 19, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 having peripheral body 105. Renforth further teaches peripheral body 105 includes two half sections [body 105 is constructed from a left body portion 110 and a right body portion 115 [0118]] releasably connected to one another by a plurality of connectors [left and right body portions 110, 115 may be glued, snap-fit, or adhered together by any other means known in the art [0118]].
j. Regarding claim 20, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes a plurality of openings spaced from one another and formed through interior dispensing element 120 [one or more distribution or sifting holes 165 [0119]; a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]; the sifting holes 165 may reside in the ball 120 itself [0122]].
 k. Regarding claim 21, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth in view of Reyes Jr. does not specifically teach the peripheral body has a height that is less than of a height of said interior dispensing element, wherein a portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body.
Reyes Jr. teaches peripheral body 12 has a height that is less than of a height of interior element 20 [wheels 20 one or more of which comprises a spherical configuration [0034]] wherein a portion of interior element 20 remains exposed and extends above an upper surface of peripheral body 12 [FIG. 1] for the purpose of providing for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Reyes Jr. to include a peripheral body that has a height less than of a height of the interior element, wherein a portion of the interior element remains exposed and extends above an upper surface of the peripheral body as taught by Reyes Jr. because doing so would have provided for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface.
l. Regarding claim 22, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 21 having another portion of interior dispensing element 120 that remains exposed and extends below a lower surface of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]].
m. Regarding claim 23, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 having having interior dispensing element 120. Renforth in view of Reyes Jr. does not specifically teach the peripheral body has a height that is less than of a height of said interior dispensing element, wherein a portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body.
Reyes Jr. teaches peripheral body 12 has a height that is less than of a height of interior element 20 [wheels 20 one or more of which comprises a spherical configuration [0034]] wherein a portion of interior element 20 remains exposed and extends above an upper surface of peripheral body 12 [FIG. 1] for the purpose of providing for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Reyes Jr. to include a peripheral body that has a height less than of a height of the interior element, wherein a portion of the interior element remains exposed and extends above an upper surface of the peripheral body as taught by Reyes Jr. because doing so would have provided for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface.
n. Regarding claim 24, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 23 having another portion of interior dispensing element 120 that remains exposed and extends below a lower surface of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]].
o. Regarding claim 25, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 23 having interior dispensing element 120. Renforth in view of Reyes Jr. teaches (references to Reyes Jr.) the pet toy, as claimed in claim 1 wherein interior engaging surface 30 of peripheral body 105 is curved and the spherical exterior surface of interior dispensing element 20 maintains direct contact with the curved interior engaging surface [bearings 30 are collectively disposed in continuously surrounding and movably engaging relation with a corresponding one of the spherical wheels 20 [0035]].
 p. Regarding claim 26, Renforth teaches a pet toy comprising a peripheral body 105 having an interior engaging surface [allowing the ball 120 to simply be supported by, and rotate about, the cylindrical protrusions 132 [0117]]; an interior dispensing element 120 having an opening 155 formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber 150 [compartment 150 configured to hold a small amount of catnip or similar substance [0119]] of interior dispensing element 120 [compartment 150 is accessible by way of a compartment opening 155 located at the surface of the ball 120 [0119]]; the exterior surface of interior dispensing element 120 is spherical [ball 120, typically spherical [0113]], peripheral body 105 such that when peripheral body 105 is displaced, interior dispensing element 120 rotates [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
Renforth does not specifically teach the interior engaging surface directly contacts the spherical exterior surface such that when the peripheral body is displaced, the interior element rotates and the spherical exterior surface maintains direct contact with the interior engaging surface, and the interior element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body. Reyes Jr. teaches interior engaging surface 30 directly contacts the spherical exterior surface such that when peripheral body 12 is displaced, interior element 20 [wheels 20 one or more of which comprises a spherical configuration [0034]] rotates and the spherical exterior surface maintains direct contact with interior engaging surface 30 [bearings 30 are collectively disposed in continuously surrounding and movably engaging relation with a corresponding one of the spherical wheels 20 [0035]] and the interior element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body [freedom of rotation of the spherical wheel 20 is accomplished as it moves through a substantially universal, rotational range of motion [0039]] for the purpose of providing for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include the interior engaging surface directly contacts the spherical exterior surface such that when the peripheral body is displaced, the interior element rotates and the spherical exterior surface maintains direct contact with the interior engaging surface, and the interior element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body as taught by Reyes Jr. because doing so would have provided for increasing the maneuverability of a rolling toy over a variety of different surfaces so that freedom of rotation of a spherical wheel is accomplished through a substantially universal, rotational range of motion as the wheel engages and travels over the supporting surface.  

4. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Reyes Jr. (US Patent Publication 2011/0148062) and Mann (US Patent Publication 2005/0045115).  
a. Regarding claim 17, Renforth in view of Reyes Jr. teaches (references to Renforth) the pet toy, as claimed in claim 14 having dispensing element 120.
Renforth in view of Reyes Jr. does not specifically teach a plurality of projections extending from an interior surface of the dispensing element within the chamber and adjacent the opening, the projections having different lengths for selectively controlling a rate of treats dispensed through the opening. Mann teaches a plurality of projections 112, 114, 214, or 314 having different lengths for selectively controlling a rate of treats dispensed through the opening extending from an interior surface of the dispensing element within the chamber and adjacent the opening [FIGS. 1-3] for the purpose of providing for dispensing treats through the opening at a metered rate to occupy a pet for a significant period of time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Reyes Jr. to include a plurality of projections extending from an interior surface of the dispensing element within the chamber and adjacent the opening, the projections having different lengths for selectively controlling a rate of treats dispensed through the opening as taught by Mann because doing so would have provided for dispensing treats through the opening at a metered rate to occupy a pet for a significant period of time.
	
Response to Arguments
5.	Applicant’s arguments from the response filed on 05/16/2022, see pages 8, with respect to the rejection of claims 1, 14, and 26 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Renforth (US Patent Publication 2006/0054106) and Reyes Jr. (US Patent Publication 2011/0148062).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643